Citation Nr: 0602150	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  96-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disability.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1990 
to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for right and left shoulder disabilities, each with 
noncompensable ratings.  In October 2004, the Board remanded 
the veteran's case to the RO for further development.  In 
July 2005, the RO increased the veteran's ratings for her 
left and right shoulder disabilities to 10 percent for each 
shoulder, effective April 12, 1995, the day following her 
separation from service.  The case was returned to the Board 
in December 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period April 12, 1995, to May 16, 2005, the 
veteran's right shoulder disability was predominantly 
manifested by forward flexion limited to 160 degrees, 
abduction limited to 150 degrees, internal rotation limited 
to 70 degrees, external rotation limited to 70 degrees, and a 
50 mm separation at the right acromioclavicular joint.

3.  For the period commencing May 17, 2005, the veteran's 
right shoulder disability has been manifested by abduction 
limited to 90 degrees.

4.  The veteran's left shoulder disability has been 
predominantly manifest by forward flexion limited to 160 
degrees, abduction limited to 150 degrees, internal rotation 
limited to 70 degrees, external rotation limited to 70 
degrees, and a 2.5 cm separation at the acromioclavicular 
joint.


CONCLUSIONS OF LAW

1.  For the period April 12, 1995, to May 16, 2005, the 
criteria for an initial evaluation in excess of 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 
(2005).

2.  For the period commencing May 17, 2005, the criteria for 
an initial evaluation of 20 percent for a right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202, 5203 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
In this case, a substantially complete claim was received in 
May 1995, before the enactment of the VCAA.  The veteran was 
notified of the VCAA duties to assist by correspondence dated 
in November 2004, after the original adjudication of the 
claim.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Additionally, the June 1996 statement of the case and April 
2003, August 2003, and July 2005 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate her claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  The 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.


Factual Background

Service medical records show that in August 1993, the veteran 
complained of right shoulder pain due to possible heavy 
lifting.  Other records noted complaints of swollen or 
painful joints.  In August 1994, she underwent a right 
shoulder arthroscopy, right subacromial decompression, and a 
right Mumford procedure.  Her postoperative diagnoses were 
impingement syndrome of the right shoulder and 
acromioclavicular joint degenerative joint disease of the 
right shoulder.  In January 1995, the veteran complained of 
left shoulder pain.  Impingement of the left shoulder was 
noted.  In March 1995, arthroscopy of the left shoulder, 
distal clavicle resection of the left shoulder, and open 
acromioplasty of the left shoulder were performed.  The 
discharge diagnoses were left shoulder impingement and left 
acromiclavicular degenerative joint disease.

In May 1995, the veteran filed a claim for service 
connection, in pertinent part, for bilateral shoulder 
disabilities.

August 1995 X-rays studies of the bilateral shoulders 
revealed probable excision of acromial process of both 
clavicles.  The right shoulder was within normal range.

In September 1995, the veteran underwent a VA examination 
wherein she complained of intermittent bilateral shoulder 
pain.  Her dominant hand was her right hand.  Objective 
examination of the bilateral shoulders revealed no limitation 
of mobility.  The diagnoses were arthrotomy of both shoulders 
with distal clavicle resection for relief of impingement 
syndrome and fracture united of right humerus.

In November 1995, the RO granted the veteran service 
connection for impingement syndrome of the right and left 
shoulders with noncompensable ratings.

In March 1996, the veteran underwent a VA examination.  She 
denied any tingling or dysesthesia in the digits or weakness 
of grip.  The shoulders were normal to inspection other than 
noted scars and presented with no deformity.  The veteran was 
actively able to forward flex the right shoulder to 170 
degrees, abduction was to 160 degrees, and internal and 
external rotation of the right shoulder was to 90 degrees 
each.  Hyperextending the right shoulder behind her was 
discomforting, but did not obliterate her right radial pulse.  
Superior hyperextension, placing the hand behind the head, 
was minimally discomforting.  Regarding the left shoulder, 
she was able to forward flex the left shoulder to 170 
degrees, abduction was to 160 degrees, and external and 
internal rotation were each to 85 degrees.  Hyperextending 
the shoulder joint with the hand behind her did not 
obliterate her pulse.  She was able to place the hand behind 
the head on the left without discomfort.  Circumducting each 
humeral head and the glenoid produced no sense of joint 
discongruity or crepitus in either the left or right 
shoulder.  The diagnoses were post-operative state 
arthrotomies of the bilateral shoulders with acromial 
resection for apparent impingement syndrome of the bilateral 
shoulders and minimal restricted mobility.  X-rays of the 
bilateral shoulders were conducted and revealed a 50 mm 
separation at the right acromioclavicular joint and a 2.5 cm 
separation at the left acromioclavicular joint, which were 
most likely related to the previous acromioplasty.  There was 
no evidence of shoulder dislocations.  In addition, no 
degenerative changes involving the glenoid or humeral heads 
were identified.

In April 1997, the veteran underwent a VA examination, 
wherein the examiner noted that the veteran had a measured 
external and internal rotation in the right shoulder of 70 
degrees each.  Forward flexion in the right shoulder measured 
160 degrees and abduction of the right shoulder measured 150 
degrees.  The same range of motion was present in the left 
shoulder.  Circumducting each humeral head in the glenoid 
produced no sense of joint discongruity or crepitus.  The 
diagnoses were arthroscopy and arthrotomies of the bilateral 
shoulders for impingement syndrome with acromioplasties, 
residual acromioclavicular separations of the bilateral 
shoulders, and restricted mobility of the bilateral 
shoulders.  X-rays of the bilateral shoulders revealed no 
interval changes in appearance of the shoulder since August 
1995 demonstrating widened acromioclavicular distances 
bilaterally, presumably post surgical, and relative widening 
of the acromiohumeral distance on the right side with respect 
to the left.

A July 1998 VA X-ray of the left shoulder revealed a normal 
glenohumeral joint and prior surgical resection of the 
acromial end of the left clavicle.

In May 2003, the veteran underwent a VA examination.  The 
veteran reported that she had no real pain in her right 
shoulder, but had aches in the shoulder.  She reported that 
she was unable to carry heavy weights with the right arm.  
The shoulder flared with exertion, during which she would 
take anti-inflammatory medication with no significant 
additional activity restrictions.  The left shoulder had the 
same symptoms as the right shoulder, but a little less severe 
and with a little less stiffness.  Physical examination of 
the bilateral shoulders revealed no crepitus, with normal 
motor strength in all planes.  She had abduction and forward 
flexion bilaterally to 170 degrees and external and internal 
rotation bilaterally to 90 degrees with no diminution with 
repetition.  She had normal deep tendon reflexes at the 
elbows.  The diagnoses were right shoulder impingement 
syndrome status-post surgical release, and left shoulder 
impingement syndrome, status-post surgical release.  X-rays 
of the bilateral shoulders revealed postoperative changes 
bilateral distal clavicle resection.  Otherwise, the X-rays 
were negative.

A May 2005 VA outpatient medical record reveals that the 
veteran complained of right shoulder pain.  She stated that 
she had sharp shooting pain with motion of the shoulder and 
was dropping objects from her hand.  She had not been bowling 
as she used to.  Physical examination revealed decreased 
abduction of the right arm above 90 degrees.  There was 
normal pronation and supination.  There was pain over the 
acromioclavicular joint with palpation, but no crepitus or 
dislocation.  Motor strength was slightly reduced in the 
right upper extremity because of pain.  Motor strength was 
normal throughout, otherwise.  Sensory was intact and deep 
tendon reflexes were normal and symmetric.  The diagnosis was 
history of bilateral rotator cuff surgery with right shoulder 
pain and likely joint inflammation.

In July 2005, the RO increased the veteran's rating for her 
left and right shoulder disabilities to 10 percent for each 
shoulder, effective April 12, 1995.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is service connected for left and right shoulder 
disabilities.  The applicable rating criteria for her 
disabilities are set forth below.

520
0
Scapulohumeral articulation, ankylosis of:
Majo
r
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.

After review of the evidence of record, the Board finds that 
for the period April 12, 1995, to May 16, 2005, an evaluation 
in excess of 10 percent for the veteran's right shoulder 
disability is not warranted.  For the period commencing May 
17, 2005, a 20 percent evaluation for the veteran's right 
shoulder disability is warranted.  In regards to the 
veteran's left shoulder disability, an evaluation in excess 
of 10 percent from April 12, 1995 to the present is not 
warranted.

Right Shoulder Disability

The Board notes that an evaluation in excess of 10 percent 
for the veteran's right shoulder disability would require 
ankylosis of the scapulohumeral articulation, limitation of 
motion of the arm at shoulder level or below, malunion of the 
humerus, nonunion of the clavicle or scapula with loose 
movement, or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2005).  From 
April 12, 1995, to May 16, 2005, the veteran's right shoulder 
disability did not meet the criteria for an increased rating.  
As such, the Board notes that the veteran's range of motion 
of the right shoulder in forward flexion was to 160 degrees 
and abduction was to 150 degrees.  Therefore, the veteran's 
limitation of motion of the arm was not limited at shoulder 
level or below.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).  In addition, as the veteran had motion in the right 
shoulder, her shoulder was not ankylosed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2005).  Further, the medical records do 
not show that the veteran had any impairment of the humerus 
that resulted in a malunion of the humerus or recurrent 
dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  In this regard, the March 1996 
VA X-ray revealed that there was no evidence of shoulder 
dislocations.  Finally, although the March 1996 VA X-ray 
showed a separation of the right acromioclavicular joint, it 
did not show a nonunion of the clavicle or scapula to warrant 
a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005).  Therefore, for the period April 12, 1995, to 
May 16, 2005, an evaluation in excess of 10 percent for the 
veteran's right shoulder disability is not warranted.

For the period commencing May 17, 2005, the Board finds that 
a 20 percent evaluation for the veteran's right shoulder 
disability is warranted.  As such, the Board notes that 
according to the May 17, 2005 VA outpatient medical record, 
the veteran's right arm showed decreased abduction above 90 
degrees.  According to 38 C.F.R. § 4.71a, Plate I, 90 degrees 
of abduction is at the shoulder level.  

 
Plate I

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005) allows for a 
20 percent evaluation when the veteran's limitation of motion 
of the arm is at shoulder level.  Hence, the veteran's right 
shoulder disability warrants a 20 percent evaluation 
commencing May 17, 2005.  An evaluation in excess of 20 
percent for the veteran's right shoulder disability is not 
warranted because she is not shown to have ankylosis of the 
right scapulohumeral articulation, her range of motion of the 
arm is not limited below the shoulder level, and she does not 
have impairment of the humerus resulting in recurrent 
dislocation or malunion with marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5202 (2005).

Left Shoulder Disability

Regarding the veteran's left shoulder disability, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  As such, the Board notes that the veteran's left 
shoulder disability would require ankylosis of the 
scapulohumeral articulation, limitation of motion of the arm 
at shoulder level or below, malunion of the humerus, nonunion 
of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (2005).  The medical evidence of 
record shows that the veteran's range of motion of the left 
shoulder was limited in forward flexion to 160 degrees and 
was limited in abduction to 150 degrees.  As stated in the 
analysis for the veteran's right shoulder disability from 
April 12, 1995, to May 16, 2005, the veteran's range of 
motion of the left arm was not limited at shoulder level or 
below.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  In 
addition, as the veteran had motion in the left shoulder, her 
shoulder was not ankylosed.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2005).  Further, the medical records do not show 
that the veteran had any impairment of the humerus that 
resulted in a malunion of the humerus or recurrent 
dislocation at the scapulohumeral joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).  Also, the medical evidence did 
not show a nonunion of the clavicle or scapula to warrant a 
20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2005).  Therefore, an evaluation in excess of 10 
percent for the veteran's left shoulder disability is not 
warranted.


ORDER

1.  For the period April 12, 1995, to May 16, 2005, an 
evaluation in excess of 10 percent for the veteran's right 
shoulder disability is denied.

2.  For the period commencing May 17, 2005, an evaluation of 
20 percent for the veteran's right shoulder disability is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.

3.  An evaluation in excess of 10 percent for the left 
shoulder disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


